Citation Nr: 0110216	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from July 1974 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for a seizure disorder was previously 
denied by the RO in a rating decision dated in February 
1979.  The appellant was notified of this decision and 
there was no appeal filed within one year.

2. Evidence submitted by the appellant since the February 
1979 rating decision is not so significant that it must be 
considered in order to fairly decide whether the appellant 
is entitled to service connection for a seizure disorder.


CONCLUSIONS OF LAW

1. The February 1979 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (1979); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

2. New and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a seizure disorder and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a seizure disorder was 
denied by the RO in a rating decision dated in February 1979.  
That decision was not appealed and is final.  38 C.F.R. 
§ 3.104 (1979); 38 C.F.R. § 3.104, 20.1103 (2000).  The RO 
denied service connection for a seizure disorder because 
there was no evidence that the appellant suffered from 
seizures in service, or that his seizure disorder was 
aggravated by or caused by his service.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000). 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  The law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, the VCAA does not require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence has been submitted.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §5103A(f)).

When requesting that his claim be reopened, the veteran 
indicated that he began suffering seizures while in service 
and that medical records from the VA Medical Center (VAMC) in 
Memphis would be relevant to his claim.  The RO obtained the 
records the veteran suggested as pertinent to his claim, that 
is, the medical records from the Memphis VAMC. The RO also 
informed the veteran of the evidence that would be required 
to substantiate his claim.  This was accomplished in the 
August 1999 rating decision and the March 2000 Statement of 
the Case, when the RO indicated that the appellant's claim 
had been denied because there is no evidence that he suffered 
seizures in service or that his seizure disorder was 
aggravated by service or was caused by service.  Thus, the RO 
has complied with the duty to assist and the duty to notify 
provisions of the VCAA, and there is no outstanding duty 
under the VCAA that must be fulfilled before considering 
whether the veteran has presented new and material evidence 
to reopen his claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)).

With respect to the merits of this appeal, the Board observes 
that the 1979 rating decision essentially denied service 
connection for a seizure disorder because there was no 
evidence that the appellant suffered from seizures in 
service, no evidence that service aggravated his seizure 
disorder, and no evidence that his seizure disorder was 
caused by service.

In 1979, the RO examined the evidence then of record which 
consisted of the appellant's service medical records and a VA 
hospitalization report showing treatment between October 16, 
1978 and October 23, 1978.  The appellant's service medical 
records are negative for any mention of seizures or a seizure 
disorder.   The appellant was in the army for slightly more 
than a month and was discharged because of a personality 
disorder.  The hospitalization records from 1978 indicate 
that the appellant sought treatment for seizures in 1978, but 
this was more than 4 years after discharge from service.  
These records do not establish the etiology of the 
appellant's seizure disorder.

Evidence submitted since the 1979 rating decision, consists 
of voluminous outpatient treatment records from the Memphis 
VAMC dated from May 1978 to February 1999.  Additional 
evidence includes hospitalization records covering 
hospitalization in  1978, 1979, 1980, 1988, 1989, and 1999.  
The appellant has presented a statement from his sister 
indicating that she first observed the appellant suffering 
from seizures shortly after he was discharged from service.

None of the treatment records or hospitalization records 
addresses the etiology of the appellant's seizure disorder.  
There is no medical evidence that has been presented that 
would serve to establish a link between the appellant's 
service and his seizure disorder.  The only notations in 
these medical records that relate to the history of the 
seizure disorder are recitations of the appellant's medical 
history as given to the various treating physicians.  The 
first diagnosis of a seizure disorder is in October 1978, and 
the records from 1980 indicate the appellant has complained 
of a 2-year history of seizures.  The February 23, 1979 to 
March 1, 1979 hospitalization report is the only medical 
record that provides a different history but in that report 
it is indicated that the appellant has suffered from a 6-year 
history of seizures.  Not only is this evidence contradicted 
by other medical evidence in the file, even if true, it 
suggests that the appellant's seizure disorder pre-existed 
service since he did not enter service until July 1974.

The appellant's sister has stated that the appellant has 
suffered seizures since shortly after his discharge from 
service.  She is presumed to be a credible witness and is 
competent to testify to her observations.  She is not, 
however, competent to testify to a medical diagnosis or a 
medical etiology, and therefore, her statements are not 
material to the issue under consideration.  See Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).  In any event, her 
observation of seizures beginning shortly after service would 
appear to be an admission that the onset of the disability 
occurred after service.  

Without evidence establishing a link between the appellant's 
seizure disorder and his military service, the evidence is 
not material.  Material evidence is evidence that "tends to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  See Evans v. Brown, 9 Vet. App.273, 284 
(1996).  The specified basis for the last final disallowance 
of the appellant's claim was that his seizure disorder was 
not related to service.  Since the new evidence does not 
provide a link to service it is not material and the claim of 
service connection for a seizure is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a seizure 
disorder, and the appeal is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

